Citation Nr: 0932772	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  06-01 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent disabling for chronic strain and degenerative disc 
arthritis, lumbar spine, from June 15, 2002 and in excess of 
20 percent disabling from September 26, 2003.  

2.  Entitlement to an initial evaluation in excess of 10 
percent disabling for chronic strain and degenerative disc 
arthritis, cervical spine, from June 15, 2002 and in excess 
of 20 percent disabling from September 26, 2003.    

3.  Entitlement to service connection for fibrocystic 
condition and fibroid tumors.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1983 to December 
1992, October 1997 to March 1998, October 1998 to April 1999, 
and from October 2001 to June 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The record reveals that the Veteran's claims for entitlement 
to an initial evaluation in excess of 10 percent disabling 
for chronic strain and degenerative disc arthritis of the 
lumbar spine and entitlement to an initial evaluation in 
excess of 10 percent disabling for chronic strain and 
degenerative disc arthritis of the cervical spine were 
readjudicated by a June 2007 rating decision wherein the RO 
increased the disability evaluations for the service-
connected disabilities from 10 percent to 20 percent 
disabling with an effective date of September 26, 2003.  
However, as the increase did not constitute a full grant of 
the benefits sought, the Veteran's claims for higher initial 
evaluations remain in appellate status for the period before 
and after September 26, 2003.  See AB v. Brown, 6 Vet. App. 
35, 38-39 (1993).

The Board further notes that the December 2004 rating 
decision also denied service connection for post-traumatic 
stress disorder (PTSD) and denied service connection for 
hammertoes, bunions, and unspecified foot condition.  The 
Veteran timely appealed and perfected the issues.  In a 
subsequent September 2008 rating decision, the Veteran was 
granted service connection for PTSD with a disability 
evaluation of 10 percent, effective June 15, 2002.  Likewise, 
a June 2007 rating decision granted service connection for 
right 2nd toe hammer toe status post surgical correction 
(claimed as bunions, hammertoe, and foot condition).  The 
Veteran has not expressed disagreement with the assigned 
disability ratings or effective dates regarding either issue 
and, therefore, the issues are not before the Board at this 
time.  

The Veteran participated in a hearing with the undersigned in 
July 2009.  A transcript of that proceeding has been 
associated with the Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R.                
§ 3.159.  Such assistance includes providing the claimant a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R.  
§ 3.159.

Here, the Board notes that the Veteran was afforded a VA 
examination with respect to her service-connected chronic 
strain and degenerative disc arthritis, cervical spine in 
August 2008.   However, the record shows that the Veteran has 
asserted that her service-connected disability has worsened 
since the August 2008 VA examination.  Specifically, she 
stated that her range of motion has decreased and that her 
neck pain has increased since that time.  See July 2009 
hearing transcript.  Therefore, the Board finds that a more 
recent VA examination is in order for the purpose of 
ascertaining the severity and manifestations of the Veteran's 
service-connected disability.  See 38 C.F.R. § 3.159 (2008); 
see also VAOPGCPREC 11-95 (1995) (a new examination is 
appropriate when there is an assertion of an increase in 
severity since the last examination).  The Veteran has also 
stated that she experienced neurological manifestations of 
her disability including numbness and tingling down her arms.  
The Board notes that the rating criteria for cervical spine 
disabilities allows for a separate disability rating for any 
neurological manifestations found due to the spine 
disability.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243, Note (1) (2008).  Similarly, the Veteran testified that 
she experienced urinary incontinence and tingling sensations 
down her leg up to her knee.  On remand, the examiner should 
be asked to discuss any neurological manifestations related 
to the Veteran's lumbar and cervical spine disabilities.  

Lastly, the Board finds that the Veteran's claim for 
entitlement to service connection for fibrocystic condition 
and fibroid tumors must be remanded for a VA examination.  
The record shows that the Veteran was afforded a VA 
examination in July 2003.  The examination report shows that 
the Veteran stated that she was diagnosed with fibrocystic 
pain in both breasts in 1985 or 1986 and fibroid tumors in 
1999.  She stated that her breasts were painful and 
throbbing.  However, the report reveals that the Veteran 
declined a breast and pelvic examination and, consequently, 
the examiner was unable to render a diagnosis.  Nevertheless, 
during the July 2009 hearing, the Veteran testified that she 
would be willing to undergo a breast and pelvic examination 
if the claim was remanded for another examination.  The Board 
finds that the Veteran should be given another opportunity to 
attend a scheduled VA examination. 

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should obtain the names 
and addresses of all medical care 
providers, both VA and private, who have 
treated the Veteran for her service-
connected back disabilities as well as her 
claimed fibrocystic condition and fibroid 
tumors since September 2009.  After 
securing the necessary release, the RO 
should obtain these records.


2.  The RO or AMC should schedule the 
Veteran for a VA examination to determine 
the current severity of her service-
connected chronic strain and degenerative 
disc arthritis, cervical spine and chronic 
strain and degenerative disc arthritis, 
lumbar spine.  The claims file, including 
a copy of this REMAND, must be made 
available to the examiner for review, and 
the record should indicate that such a 
review was accomplished.  All indicated 
tests, including range of motion testing, 
should be performed and the findings 
reported in detail.  Following a review of 
the record and an examination of the 
Veteran, the examiner should provide a 
response to all of the following:

i.  The examiner should provide 
specific findings as to the range of 
motion of the thoracolumbar spine and 
the cervical spine.  Any pain during 
range of motion testing should be 
noted, and the examiner should 
accurately measure and report where any 
recorded pain begins and ends when 
measuring range of motion.  The 
examiner should also note whether there 
is any objective evidence of weakness, 
excess fatigability, and/or 
incoordination associated with the 
Veteran's disability.  If observed, the 
examiner should specifically comment on 
whether the Veteran's range of motion 
is affected, and if possible, provide 
the additional loss of motion in 
degrees.  The examiner should also 
state whether there is any abnormality 
of the thoracolumbar spine and cervical 
spine, including evidence of ankylosis.

ii.  After considering the Veteran's 
documented medical history, the 
examiner should identify all 
impairments associated with the 
Veteran's service-connected chronic 
strain and degenerative disc arthritis, 
cervical spine and chronic strain and 
degenerative disc arthritis, lumbar 
spine including any associated 
neurological impairment or bladder, 
bowel, or sexual dysfunction.

iii.	With regard to any neurological 
disability resulting from the service-
connected disabilities, the specific 
nerve(s) affected should be specified, 
together with the degree of paralysis 
caused by the service-connected 
disability.  The examiner should 
document the number of weeks, if any, 
during the past 12 months, that the 
Veteran has had "incapacitating 
episodes," defined as a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a 
physician."

3.  The RO or AMC should schedule the 
Veteran for a VA medical examination to 
determine the nature and etiology of the 
Veteran's fibrocystic condition and 
fibroid tumors.  The claims file, 
including a copy of this REMAND, must be 
made available to the examiner for review, 
and the record should indicate that such a 
review was accomplished.  All indicated 
tests should be performed and the findings 
reported in detail.  Following a review of 
the record and an examination of the 
Veteran, the examiner should express an 
opinion as to whether it is at least as 
likely as not (probability of 50 percent 
or higher ) that the Veteran's fibrocystic 
condition and fibroid tumors are related 
to her active military service.  

In providing the requested opinion, the 
examiner should be advised that the term 
"at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against the 
conclusion is so evenly divided that it is 
medically sound to find in favor of a 
certain conclusion as it is to find 
against it.  A rationale should be 
provided for every opinion expressed.  

4.  After undertaking any other 
development deemed appropriate, the RO or 
AMC should consider the issues on appeal 
in light of all information or evidence 
received.  If any benefit sought is not 
granted, the Veteran and her 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




